 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY SMITH,                                1:17-00436-DAD-GSA-PC
12                Plaintiff,                     ORDER VACATING ORDER ISSUED ON
                                                 APRIL 26, 2021
13         v.                                    (ECF No. 94.)
14   J. GONZALES, et al.,                        ORDER REINSTATING PLAINTIFF’S
                                                 SECOND OPPOSITION TO THE
15               Defendants.                     MOTION FOR SUMMARY JUDGMENT,
                                                 FILED ON APRIL 23, 2021
16                                               (ECF No. 93.)
17                                               ORDER GRANTING DEFENDANTS
                                                 THIRTY DAYS TO REPLY TO
18                                               PLAINTIFF’S SECOND OPPOSITION
19

20

21

22

23

24   I.     BACKGROUND
25          Larry Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
26   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
27   First Amended Complaint filed on June 23, 2017, against defendants Sergeant Gonzales,
28   Correctional Officer (C/O) Johnson, C/O Castro, C/O G. Meier, C/O Flores, and C/O Potzernitz

                                                    1
 1   for use of excessive force in violation of the Eighth Amendment; against defendant C/O Scaife
 2   for failure to protect Plaintiff in violation of the Eighth Amendment; and against defendant
 3   Sergeant Gonzales for retaliation in violation of the First Amendment. (ECF No. 12.)
 4          On December 21, 2020, defendants Gonzales, Johnson, Castro, Meier, Flores, Potzernitz,
 5   and Scaife (“Defendants”) filed a motion for summary judgment. (ECF No. 87.) On April 1,
 6   2021, Plaintiff filed an opposition to the motion. (ECF No. 90.) Plaintiff also filed a Declaration
 7   on April 1, 2021, in which he states that he has not had physical access to the prison law library,
 8   his “self-help law books” were previously confiscated, and his access to legal materials at the
 9   prison is very limited. (ECF No. 91.)
10          On April 8, 2021, Defendants filed a reply to Plaintiff’s opposition. (ECF No. 92.) In
11   their reply Defendants address Plaintiff’s Declaration suggesting that Plaintiff may require an
12   extension of time to file all of the opposition to the motion for summary judgment he intends to
13   submit. Defendants allow that they would not oppose one further extension of time for Plaintiff.
14          On April 23, 2021, Plaintiff filed a second opposition to the motion for summary
15   judgment, titled “Reply to Opposition for Summary Judgment.” (ECF No. 93.) The court
16   construed Plaintiff’s second opposition as an impermissible surreply and issued an order on April
17   26, 2021, striking it from the record. (ECF No. 94.)
18   II.    DISCUSSION
19          Based on the foregoing, the court finds good cause to reinstate Plaintiff’s second
20   opposition to Defendants’ motion for summary judgment, filed on April 23, 2021, on the record.
21   To that end the court shall vacate its order of April 26, 2021 (ECF No. 94), and reinstate
22   Plaintiff’s second opposition (ECF No. 93) on the record. Defendants shall be granted thirty
23   days in which to file a reply to Plaintiff’s second opposition.
24   III.   CONCLUSION
25          Accordingly, IT IS HEREBY ORDERED that:
26          1.      The court’s order (ECF No. 94), issued on April 26, 2021, is VACATED;
27          2.      Plaintiff’s second opposition (ECF No. 93) to Defendants’ motion for summary
28   judgment, filed on April 23, 2021, is REINSTATED on the record; and

                                                      2
 1          3.      Defendants are granted thirty days from the date of service of this order in which
 2   to file a reply to Plaintiff’s second opposition to the motion for summary judgment.
 3
     IT IS SO ORDERED.
 4

 5      Dated:     April 29, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
